UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number - 3006 John Hancock Bond Trust (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Alfred P. Ouellette Senior Counsel and Assistant Secretary 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: -663-4324 Date of fiscal year end: May 31 Date of reporting period: November 30, 2008 ITEM 1. REPORT TO SHAREHOLDERS. A look at performance For the period ended November 30, 2008 Average annual returns (%) Cumulative total returns (%) SEC 30- with maximum sales charge (POP) with maximum sales charge (POP) day yield Inception Since Six Since (%) as of Class date 1-year 5-year 10-year inception months 1-year 5-year 10-year inception 11-30-08 A 12-31-91 12.68 0.32 3.16  12.52 12.68 1.62 36.52  6.36 B 12-31-91 13.59 0.17 3.03  13.19 13.59 0.86 34.75  5.91 C 4-1-99 10.13 0.50  3.09 9.63 10.13 2.54  34.14 5.91 I 7-28-03 8.26 1.66 4.09  8.23 8.26 8.58 49.31  7.03 Performance figures assume all distributions are reinvested. Public offering price (POP) figures reflect maximum sales charges on Class A shares of 4.5% and the applicable contingent deferred sales charge (CDSC) on Class B and Class C shares. The returns for Class C shares have been adjusted to reflect the elimination of the front-end sales charge effective July 15, 2004. The Class B shares CDSC declines annually between years 1 to 6 according to the following schedule: 5, 4, 3, 3, 2, 1%. No sales charge will be assessed after the sixth year. Class C shares held for less than one year are subject to a 1% CDSC. Sales charge is not applicable for Class I shares. The expense ratios of the Fund, both net (including any fee waivers or expense limitations) and gross (excluding any fee waivers or expense limitations), are set forth according to the most recent publicly available prospectuses for the Fund and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. The net expenses equal the gross expenses and are as follows: Class A  0.99%, Class B  1.74%, Class C  1.73%, Class I  0.63%. The returns reflect past results and should not be considered indicative of future performance. The return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Due to market volatility, the Funds current performance may be higher or lower than the performance shown. For current to the most recent month end performance data, please call 18002255291 or visit the Funds Web site at www.jhfunds.com. The performance table above and the chart on the next page do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The Funds performance results reflect any applicable expense reductions, without which the expenses would increase and results would have been less favorable. 1 For certain types of investors as described in the Funds Class I share prospectus. 2 December 31, 1991 is the inception date for the Class A shares. Class I shares were first offered on July 28, 2003; the returns prior to this date are those of Class A shares that have been recalculated to apply the fees and expenses of Class I shares. 6 Investment Grade Bond Fund | Semiannual report Growth of $10,000 This chart shows what happened to a hypothetical $10,000 investment in Investment Grade Bond Fund Class A shares for the period indicated. For comparison, weve shown the same investment in the Barclays Capital U.S. Aggregate Bond Index. With maximum Class Period beginning Without sales charge sales charge Index B 2 11-30-98 $13,475 $13,475 $16,725 C 2 4-1-99 13,414 13,414 16,783 I 11-30-98 14,931 14,931 16,725 Assuming all distributions were reinvested for the period indicated, the table above shows the value of a $10,000 investment in the Funds Class B, Class C and Class I shares, respectively, as of November 30, 2008. The Class C shares investment with maximum sales charge has been adjusted to reflect the elimination of the front-end sales charge, effective July 15, 2004. Performance of the classes will vary based on the difference in sales charges paid by shareholders investing in the different classes and the fee structure of those classes. Barclays Capital U.S. Aggregate Bond Index is an unmanaged index of dollar-denominated and nonconvertible investment-grade debt issues. It is not possible to invest directly in an index. Index figures do not reflect sales charges which would have resulted in lower values if they did. 1 NAV represents net asset value and POP represents public offering price. 2 No contingent deferred sales charge applicable. 3 For certain types of investors as described in the Funds Class I share prospectus. 4 December 31, 1991 is the inception date for the Class A shares. Class I shares were first offered on July 28, 2003; the returns prior to this date are those of Class A shares that have been recalculated to apply the fees and expenses of Class I shares. Semiannual report | Investment Grade Bond Fund 7 Your expenses These examples are intended to help you understand your ongoing operating expenses. Understanding fund expenses As a shareholder of the Fund, you incur two types of costs: ▪ Transaction costs which include sales charges (loads) on purchases or redemptions (varies by share class), minimum account fee charge, etc. ▪ Ongoing operating expenses including management fees, distribution and service fees (if applicable), and other fund expenses. We are going to present only your ongoing operating expenses here. Actual expenses/actual returns This example is intended to provide information about your funds actual ongoing operating expenses, and is based on your funds actual return. It assumes an account value of $1,000.00 on June 1, 2008, with the same investment held until November 30, 2008. Account value Ending value Expenses paid during on 6-1-08 on 11-30-08 period ended 11-30-08 1 Class A $1,000.00 $916.10 $4.85 Class B 1,000.00 912.70 8.44 Class C 1,000.00 912.70 8.44 Class I 1,000.00 917.70 3.22 Together with the value of your account, you may use this information to estimate the operating expenses that you paid over the period. Simply divide your account value at November 30, 2008, by $1,000.00, then multiply it by the expenses paid for your share class from the table above. For example, for an account value of $8,600.00, the operating expenses should be calculated as follows: 8 Investment Grade Bond Fund | Semiannual report Hypothetical example for comparison purposes This table allows you to compare your funds ongoing operating expenses with those of any other fund. It provides an example of the Funds hypothetical account values and hypothetical expenses based on each classs actual expense ratio and an assumed 5% annualized return before expenses (which is not your funds actual return). It assumes an account value of $1,000.00 on June 1, 2008, with the same investment held until November 30, 2008. Look in any other fund shareholder report to find its hypothetical example and you will be able to compare these expenses. Account value Ending value Expenses paid during on 6-1-08 on 11-30-08 period ended 11-30-08 1 Class A $1,000.00 $1,020.00 $5.11 Class B 1,000.00 1,016.20 8.90 Class C 1,000.00 1,016.20 8.90 Class I 1,000.00 1,021.80 3.40 Remember, these examples do not include any transaction costs, such as sales charges; therefore, these examples will not help you to determine the relative total costs of owning different funds. If transaction costs were included, your expenses would have been higher. See the prospectus for details regarding transaction costs. 1 Expenses are equal to the Funds annualized expense ratio of 1.01%, 1.76%, 1.76% and 0.67% for Class A, Class B, Class C and Class I, respectively, multiplied by the average account value over the period, multiplied by 183/365 (to reflect the one-half year period). Semiannual report | Investment Grade Bond Fund 9 Portfolio summary Portfolio diversification 1 U.S. government & agency securities 46% Collateralized mortgage obligations 15% Bonds 34% Short-term investments & other 5% Industry distribution 1 U.S. government & agencies 46% Consumer discretionary 2% Mortgage bonds 16% Industrials 2% Financials 15% Health care 1% Utilities 4% Information technology 1% Telecommunication services 4% Materials 1% Consumer staples 3% Short-term investments & other 3% Energy 2% Quality distribution 1 AAA 57% AA 8% A 14% BBB 15% BB 1% Short-term investments & other 5% 1 As a percentage of net assets on November 30, 2008. 10 Investment Grade Bond Fund | Semiannual report F I N A N C I A L S T A T E M E N T S Funds investments Securities owned by the Fund on 11-30-08 (unaudited) This schedule is divided into six main categories: bonds, preferred stocks, asset backed securities, collateralized mortgage obligations, U.S. government & agency securities and short-term investments. Bonds and preferred stocks are further broken down by industry group. Short-term investments, which represent the Funds cash position, are listed last. Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Bonds 33.55% (Cost $42,473,117) Agricultural Products 0.19% Bunge Ltd. Finance Corp., Gtd Sr Note 5.350% 04-15-14 BBB $270 205,098 Airlines 0.68% Continental Airlines, Inc., Pass Thru Ctf Ser 1999-1 Class A 6.545 02-02-19 A 108 86,963 Delta Air Lines, Inc., Sec Pass Thru Ctf Ser A 6.821 08-10-22 A 351 220,878 Sr Pass Thru Ctf Ser 2002-1 6.417 07-02-12 AA 405 295,650 Northwest Airlines, Inc., Gtd Pass Thru Ctf 7.027 11-01-19 BBB+ 210 119,700 Asset Management & Custody Banks 0.80% Northern Trust Co., Sub Note 6.500 08-15-18 AA 125 124,363 Rabobank Capital Fund II, Perpetual Bond (5.260% to 12-31-13 then variable) (S) 5.260 12-31-49 AA 1,130 730,057 Brewers 0.20% SABmiller PLC, Note (S) 6.500 07-15-18 BBB+ 235 208,605 Broadcasting & Cable TV 1.10% Comcast Cable Communications Holdings, Inc., Sr Note 8.375 03-15-13 BBB+ 750 749,126 Time Warner Cable, Inc., Gtd Sr Note 8.750 02-14-19 BBB+ 170 167,008 Gtd Sr Note 6.750 07-01-18 BBB+ 285 249,955 Building Products 0.18% CRH America, Inc., Gtd Note 8.125 07-15-18 BBB+ 250 188,466 Casinos & Gaming 0.31% Seminole Tribe of Florida, Bond (S) 6.535 10-01-20 BBB 315 327,698 See notes to financial statements Semiannual report | Investment Grade Bond Fund 11 F I N A N C I A L S T A T E M E N T S Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Computer Hardware 0.33% IBM Corp., Sr Sub Note 8.000% 10-15-38 A+ $315 349,917 Consumer Finance 1.04% American Express Credit Co., Sr Note Ser C 7.300 08-20-13 A+ 360 341,455 CIT Group, Inc., Sr Note 5.650 02-13-17 A 85 48,899 Sr Note 5.000 02-13-14 A 55 32,800 Sr Note Ser MTN 5.125 09-30-14 A 75 43,765 Ford Motor Credit Co., Sr Note 7.375 10-28-09 CCC+ 705 430,447 SLM Corp., Sr Note Ser MTN 8.450 06-15-18 BBB 290 210,336 Data Processing & Outsourced Services 0.17% Fiserv, Inc., Gtd Sr Note 6.800 11-20-17 BBB 215 175,868 Diversified Banks 1.86% Banco Mercantil del Norte SA, Sub Note (S) 6.862 10-13-21 Baa1 330 201,886 BNP Paribas, Jr Sub Note (7.195% to 6-25-37 then variable) (S) 7.195 06-29-49 AA 135 80,985 Chuo Mitsui Trust & Banking Co. Ltd., Jr Sub Note (5.506% to 4-15-15 then variable) (S) 5.506 12-15-49 A2 370 254,676 HSBC Capital Funding LP, Perpetual Note (9.547% to 6-30-10 then variable) (S) 9.547 12-29-49 A 500 420,303 Natixis SA, Sub Bond (10.000% to 4-30-18 then variable) (S) 10.000 04-30-49 BBB+ 200 102,867 Royal Bank of Scotland Group PLC, Jr Sub Bond Ser MTN (7.640% to 9-29- 17 then variable) 7.640 03-31-49 BBB+ 200 96,628 Silicon Valley Bank, Sub Note 6.050 06-01-17 BBB 295 248,104 Wachovia Bank NA, Sub Note 5.850 02-01-37 A+ 235 192,052 Sub Note Ser BKNT 6.600 01-15-38 A+ 445 381,618 Diversified Financial Services 3.37% American General Finance Corp., Sr Note Ser MTN 6.900 12-15-17 BBB 220 90,881 Bank of America Corp., Sr Note 5.650 05-01-18 AA 400 370,766 Beaver Valley Funding, Sec Lease Obligation Bond 9.000 06-01-17 BBB 966 922,704 See notes to financial statements 12 Investment Grade Bond Fund | Semiannual report F I N A N C I A L S T A T E M E N T S Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Diversified Financial Services (continued) Citigroup, Inc., Jr Sub Bond (8.400% to 4-30-18 then variable) 8.400% 04-29-49 A $365 $215,514 Sr Note 6.875 03-05-38 AA 150 139,259 Sr Note 6.125 05-15-18 AA 250 228,496 ERAC USA Finance Co., Gtd Sr Note (S) 6.375 10-15-17 BBB 220 154,024 General Electric Capital Corp., Sr Note 5.625 05-01-18 AAA 510 470,245 JPMorgan Chase & Co., Jr Sub Note Ser 1 (7.900% to 4-30-18 then variable) 7.900 05-25-20 A 315 246,595 NiSource Finance Corp., Gtd Bond 6.800 01-15-19 BBB 210 153,087 QBE Capital Funding II LP, Gtd Sub Bond (6.797% to 6-1-17 then variable) (S) 6.797 06-29-49 BBB 340 238,000 Rio Tinto Finance (USA) Ltd., Gtd Note 6.500 07-15-18 BBB+ 235 161,504 SMFG Preferred Capital, Sub Bond (6.078% to 1-25-17 then variable) (S) 6.078 01-25-49 BBB+ 285 197,360 Diversified Metals & Mining 0.12% Freeport-McMoRan Copper & Gold, Inc., Sr Note 8.375 04-01-17 BBB 175 124,250 Drug Retail 0.46% CVS Caremark Corp., Jr Sub Bond (6.302% to 6-1-12 then variable) 6.302 06-01-37 BBB 460 253,000 Sr Note 5.750 06-01-17 BBB+ 275 238,757 Electric Utilities 3.15% Commonwealth Edison Co., Sec Bond 5.800 03-15-18 BBB+ 415 361,726 Constellation Energy Group, Sr Note 4.550 06-15-15 BBB 520 413,826 FPL Energy National Wind, Sr Sec Note (S) 5.608 03-10-24 BBB 210 167,254 Israel Electric Corp., Ltd., Sec Note (S) 7.250 01-15-19 BBB+ 200 179,313 Monterrey Power SA de CV, Sr Sec Bond (S) 9.625 11-15-09 BBB+ 388 399,443 Nevada Power Co., Mtg Note Ser L 5.875 01-15-15 BBB 220 200,542 Oncor Electric Delivery Co., Sr Sec Note 6.375 05-01-12 BBB+ 490 464,472 Pepco Holdings, Inc., Note 6.450 08-15-12 BBB 325 307,582 Southern Power Co., Sr Note Ser D 4.875 07-15-15 BBB+ 430 367,619 See notes to financial statements Semiannual report | Investment Grade Bond Fund 13 F I N A N C I A L S T A T E M E N T S Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Electric Utilities (continued) Virginia Electric & Power Co., Sr Note 8.875% 11-15-38 A $165 $179,251 Waterford 3 Funding Corp., Sec Lease Obligation Bond 8.090 01-02-17 BBB 293 308,522 Electronic Equipment Manufacturers 0.46% Thomas & Betts Corp., Sr Note 7.250 06-01-13 BBB 480 494,386 Health Care Equipment 0.16% Covidien International Finance SA, Gtd Sr Note 6.000 10-15-17 A 185 171,140 Health Care Services 0.41% Humana, Inc., Sr Note 8.150 06-15-38 BBB 360 282,798 UnitedHealth Group, Inc., Sr Note 5.500 11-15-12 A 160 152,490 Hotels, Resorts & Cruise Lines 0.15% Starwood Hotels & Resorts Worldwide, Inc., Sr Note 6.250 02-15-13 BBB 235 164,500 Industrial Conglomerates 0.55% Hutchison Whampoa International Ltd., Gtd Sr Note (S) 6.500 02-13-13 A 500 477,698 Tyco Electronics Group SA, Gtd Sr Note 6.550 10-01-17 BBB 125 108,212 Industrial Machinery 0.26% Ingersoll-Rand Global Holding Co., Ltd., Gtd Note 6.875 08-15-18 BBB+ 300 274,455 Integrated Telecommunication Services 1.83% AT&T Inc., Sr Note 6.700 11-15-13 A 565 562,583 Sr Note 6.400 05-15-38 A 235 192,584 Bellsouth Corp., Bond 6.550 06-15-34 A 250 202,262 Debenture 6.300 12-15-15 A 390 388,030 Qwest Corp., Sr Note 7.875 09-01-11 BBB 210 173,250 Telecom Italia Capital, Gtd Sr Note 7.721 06-04-38 BBB 365 259,150 Verizon Communications, Inc., Sr Bond 6.900 04-15-38 A 200 167,016 Investment Banking & Brokerage 2.62% Bear Stearns Cos., Inc., Sr Note 7.250 02-01-18 AA 435 440,395 Goldman Sachs Group, Inc., Jr Sub Note 6.750 10-01-37 A+ 555 355,800 Sr Note 5.125 01-15-15 AA 390 318,840 See notes to financial statements 14 Investment Grade Bond Fund | Semiannual report F I N A N C I A L S T A T E M E N T S Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Investment Banking & Brokerage (continued) Jefferies Group, Inc., Sr Note 6.450% 06-08-27 BBB+ $145 $97,478 Merrill Lynch & Co., Inc., Jr Sub Bond 7.750 05-14-38 A 555 487,496 Mizuho Financial Group, Ltd., Gtd Sub Bond 8.375 12-29-49 Aa3 440 396,590 Morgan Stanley, Sr Note Ser F 6.625 04-01-18 A+ 825 684,227 Life & Health Insurance 0.45% Lincoln National Corp., Jr Sub Bond (6.050% to 4-20-17 then variable) 6.050 04-20-67 A 120 49,200 Prudential Financial, Inc., Sr Note Ser D 5.150 01-15-13 A+ 350 311,774 Symetra Financial Corp., Jr Sub Bond (8.300% to 10-15-17 then variable) (S) 8.300 10-15-37 BB+ 210 122,076 Multi-Line Insurance 0.62% AXA SA, Sub Note (6.379% to 12-14-36 then variable) (S) 6.379 12-14-49 BBB+ 155 76,608 Genworth Financial, Inc., Jr Sub Note (6.150% to 11-15-16 then variable) 6.150 11-15-66 BBB 210 20,026 Horace Mann Educators Corp., Sr Note 6.850 04-15-16 BBB 205 227,952 Liberty Mutual Group, Bond (S) 7.500 08-15-36 BBB 520 332,592 Multi-Media 0.58% News America Holdings, Deb 9.500 07-15-24 BBB+ 600 612,505 Multi-Utilities 0.19% Sempra Energy, Sr Bond 8.900 11-15-13 BBB+ 205 203,360 Office Services & Supplies 0.23% Xerox Corp., Sr Note 6.750 02-01-17 BBB 335 242,875 Oil & Gas Exploration & Production 0.28% Nexen, Inc., Sr Note 5.875 03-10-35 BBB 210 145,002 Petro-Canada, Sr Note 6.050 05-15-18 BBB 190 149,451 Oil & Gas Refining & Marketing 0.67% Enterprise Products Operating LLP, Gtd Sr Note, Ser B 5.600 10-15-14 BBB 385 327,162 Gtd Sr Note 6.500 01-31-19 BBB 475 388,441 See notes to financial statements Semiannual report | Investment Grade Bond Fund 15 F I N A N C I A L S T A T E M E N T S Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Oil & Gas Storage & Transportation 1.59% Buckeye Partners LP, Sr Note 5.125% 07-01-17 BBB $165 135,859 Kinder Morgan Energy Partners LP, Sr Bond 7.750 03-15-32 BBB 115 92,024 Sr Note 5.125 11-15-14 BBB 135 112,841 NGPL PipeCo LLC, Sr Note (S) 7.119 12-15-17 BBB 270 232,103 ONEOK Partners LP, Gtd Sr Note 6.150 10-01-16 BBB 425 372,787 Plains All American Pipeline LP, Sr Note 6.500 05-01-18 BBB 165 126,853 Spectra Energy Capital LLC, Gtd Sr Note 6.200 04-15-18 BBB 185 159,345 TEPPCO Partners LP, Gtd Sr Note 6.650 04-15-18 BBB 565 461,620 Packaged Foods & Meats 0.85% General Mills, Inc., Sr Note 5.200 03-17-15 BBB+ 90 81,883 Kraft Foods, Inc., Sr Bond 6.125 02-01-18 BBB+ 460 424,004 Sr Note 6.000 02-11-13 BBB+ 405 396,186 Paper Products 0.18% International Paper Co., Sr Note 7.950 06-15-18 BBB 240 188,384 Pharmaceuticals 0.46% Schering-Plough Corp., Sr Note 6.000 09-15-17 A 385 360,869 Wyeth, Sr Sub Note 5.500 03-15-13 A+ 130 128,044 Property & Casualty Insurance 0.46% Chubb Corp., Sr Note 5.750 05-15-18 A+ 125 108,965 Ohio Casualty Corp., Sr Note 7.300 06-15-14 BBB 320 294,887 Progressive Corp., Jr Sub Deb (6.700% to 6-1-17 then variable) 6.700 06-15-37 A 155 82,342 Publishing 0.24% New York Times Co., Sr Note 4.500 03-15-10 BB 330 254,953 Railroads 0.56% Burlington Northern Santa Fe Corp., Sr Note 5.750 03-15-18 BBB 285 259,853 CSX Corp., Sr Note 5.500 08-01-13 BBB 365 338,036 See notes to financial statements 16 Investment Grade Bond Fund | Semiannual report F I N A N C I A L S T A T E M E N T S Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Real Estate Management & Development 1.52% Chelsea Property Group, Note 6.000% 01-15-13 A $385 312,651 Health Care REIT, Inc., Sr Note 6.200 06-01-16 BBB 245 162,111 HRPT Properties Trust, Sr Note 6.650 01-15-18 BBB 135 86,764 Nationwide Health Properties, Inc., Note 6.500 07-15-11 BBB 230 210,232 Post Apartment Homes, Sr Note 5.125 10-12-11 BBB 585 481,735 ProLogis, Sr Sec Note 6.625 05-15-18 BBB 290 116,813 Simon Property Group LP, Sr Note 5.625 08-15-14 A 320 241,946 Retail 0.13% Macys Retail Holdings, Inc., Gtd Note 7.875 07-15-15 BBB 210 142,124 Soft Drinks 0.68% Bottling Group LLC, Gtd Sr Note 6.950 03-15-14 A 205 214,701 Coca Cola Enterprises, Inc., Note 7.375 03-03-14 A 245 254,827 Pepsico, Inc., Sr Note 7.900 11-01-18 A+ 230 256,643 Specialized Finance 0.48% American Honda Finance Corp., Note (S) 7.625 10-01-18 A+ 370 375,768 USB Realty Corp., Perpetual Bond (6.091% to 1-15-12 then variable) (S) 6.091 12-22-49 A+ 300 135,000 Specialized REITs 0.17% Plum Creek Timberlands LP, Gtd Note 5.875 11-15-15 BBB 210 179,547 Specialty Chemicals 0.18% Ecolab, Inc., Sr Note 4.875 02-15-15 A 230 192,202 Steel 0.11% Commercial Metals Co., Sr Note 7.350 08-15-18 BBB 170 122,189 Tobacco 1.14% Altria Group Inc., Gtd Sr Note 9.950 11-10-38 BBB 410 406,082 Gtd Sr Note 8.500 11-10-13 BBB 475 476,842 Philip Morris International, Inc., Sr. Note 5.650 05-16-18 A 370 332,083 See notes to financial statements Semiannual report | Investment Grade Bond Fund 17 F I N A N C I A L S T A T E M E N T S Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Wireless Telecommunication Services 1.38% America Movil SA de CV, Sr Sec Note 5.750% 01-15-15 BBB+ $250 223,750 Crown Castle Towers LLC, Sub Bond Ser 2005-1A Class D (S) 5.612 06-15-35 Baa2 765 618,686 Verizon Wireless, Sr Note 8.500 11-15-18 A 415 418,730 Sr Note 7.375 11-15-13 A 205 203,097 Credit Issuer, description rating (A) Shares Value Preferred stocks 0.22% (Cost $319,375) Investment Banking & Brokerage 0.22% Merrill Lynch & Co., Inc., 8.625%, Ser MER BBB+ 12,775 228,673 Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Asset backed securities 1.27% (Cost $1,930,099) Dominos Pizza Master Issuer LLC, Ser 2007-1 Class A2 (S) 5.261% 04-25-37 AA $495 346,110 Lehman XS Trust, Ser 2005-5N Class 3A2 (P) 1.755 11-25-35 AAA 431 145,416 Ser 2005-7N Class 1A1B (P) 1.695 12-25-35 AAA 303 107,971 Ser 2006-2N Class 1A2 (P) 1.735 02-25-46 AAA 458 148,183 Renaissance Home Equity Loan Trust, Ser 2005-2 Class AF3 4.499 08-25-35 AAA 230 222,323 Ser 2005-2 Class AF4 4.934 08-25-35 AAA 420 379,961 Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Collateralized mortgage obligations 14.77% (Cost $25,655,288) American Home Mortgage Assets, Ser 2006-6 Class XP IO 1.930% 12-25-46 BBB $6,357 206,604 Ser 2007-5 Class XP IO 2.460 06-25-47 AAA 4,573 240,084 American Home Mortgage Investment Trust, Ser 2007-1 Class GIOP IO 2.078 05-25-47 AAA 3,725 203,693 American Tower Trust, Ser 2007-1A Class D (S) 5.957 04-15-37 BBB 420 366,696 Banc of America Commercial Mortgage, Inc., Ser 2005-4 Class A5A 4.933 07-10-45 AAA 1,500 1,093,115 Ser 2005-6 Class A4 (P) 5.352 09-10-47 AAA 560 411,059 Ser 2006-3 Class A4 5.889 07-10-44 AAA 700 490,887 See notes to financial statements 18 Investment Grade Bond Fund | Semiannual report F I N A N C I A L S T A T E M E N T S Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Collateralized mortgage obligations (continued) Banc of America Funding Corp., Ser 2006-B Class 6A1 5.886% 03-20-36 A $540 $401,827 Ser 2007-E Class 4A1 5.850 07-20-47 AAA 259 170,428 Bear Stearns Commercial Mortgage Securities, Inc., Ser 2006-PW14 Class D (S) 5.412 12-11-38 A 320 56,985 Bear Stearns Mortgage Funding Trust, Ser 2006-AR1 2A1 1.615 08-25-36 AAA 272 101,063 Chaseflex Trust, Ser 2005-2 Class 4A1 5.000 05-25-20 AAA 548 471,941 Citigroup Mortgage Loan Trust, Inc., Ser 2005-10 Class 1A5A (P) 5.839 12-25-35 AAA 421 221,008 Ser 2005-5 Class 2A3 5.000 08-25-35 AAA 255 207,265 Citigroup/Deutsche Bank Commercial Mortgage Trust, Ser 2005-CD1 Class C (P) 5.399 07-15-44 AA 185 44,801 Countrywide Alternative Loan Trust, Ser 2005-59 Class 2X IO 3.188 11-20-35 AAA 4,782 143,461 Ser 2006-0A12 Class X IO 1.018 09-20-46 AAA 8,388 325,045 Ser 2007-25 Class 1A2 6.500 11-25-37 AAA 736 351,561 Crown Castle Towers LLC, Ser 2006-1A Class E (S) 6.065 11-15-36 Baa3 375 259,275 DB Master Finance LLC, Ser 2006-1 Class A2 (S) 5.779 06-20-31 AA 515 415,476 DSLA Mortgage Loan Trust, Ser 2005-AR5 Class X2 IO 0.151 08-19-45 AAA 4,415 107,620 First Horizon Alternative Mortgage Securities, Ser 2004-AA5 Class B1 (P) 5.214 12-25-34 AA 776 80,779 Ser 2006-AA2 Class B1 (G)(P) 6.135 05-25-36 AA 184 11,168 Global Signal Trust, Sub Bond Ser 2004-2A Class D (S) 5.093 12-15-14 Baa2 265 239,732 Sub Bond Ser 2006-1 Class E (S) 6.495 02-15-36 Baa3 235 225,949 GMAC Commercial Mortgage Securities, Inc., Ser 2003-C2 Class B (P) 5.683 05-10-40 AAA 955 783,488 GMAC Mortgage Corp. Loan Trust, Ser 2006-AR1 Class 2A1 (P) 5.632 04-19-36 AAA 323 210,868 Greenpoint Mortgage Funding Trust, Ser 2005-AR1 Class A3 (P) 1.675 06-25-45 AAA 82 28,671 Ser 2005-AR4 Class 4A2 (P) 1.755 10-25-45 AAA 372 114,476 Ser 2006-AR1 Class A2A (P) 1.765 02-25-36 AAA 611 243,984 Greenwich Capital Commercial Funding Corp., Ser 2007-GG9 Class C 5.554 03-10-39 AA 230 40,556 Ser 2007-GG9 Class F 5.633 03-10-39 A 130 19,811 GSR Mortgage Loan Trust, Ser 2004-9 Class B1 (G)(P) 4.523 08-25-34 AA 317 118,536 Ser 2006-AR1 Class 3A1 (P) 5.366 01-25-36 AAA 797 537,133 See notes to financial statements Semiannual report | Investment Grade Bond Fund 19 F I N A N C I A L S T A T E M E N T S Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Collateralized mortgage obligations (continued) HarborView Mortgage Loan Trust, Ser 2005-16 Class 2A1B (P) 1.804% 01-19-36 AAA $210 $73,855 Ser 2005-8 Class 1X IO 0.544 09-19-35 AAA 3,358 45,651 Ser 2006-SB1 Class A1A (P) 3.329 12-19-36 AAA 434 159,386 Indymac Index Mortgage Loan Trust, Ser 2004-AR13 Class B1 5.296 01-25-35 AA 216 91,219 Ser 2005-AR18 Class 1X IO 1.750 10-25-36 AAA 6,927 160,015 Ser 2005-AR18 Class 2X IO 1.520 10-25-36 AAA 9,717 78,712 Ser 2005-AR5 Class B1 (P) 5.431 05-25-35 AA 289 40,717 Ser 2006-AR19 Class 1B1 (P) 6.322 08-25-36 CCC 234 15,800 JPMorgan Chase Commercial Mortgage Security Corp., Ser 2005-LDP3 Class A4B 4.996 08-15-42 AAA 1,000 688,241 Ser 2005-LDP4 Class B 5.129 10-15-42 Aa2 1,000 240,183 JPMorgan Mortgage Trust, Ser 2005-S2 Class 2A16 6.500 09-25-35 AAA 437 396,363 Ser 2005-S3 Class 2A2 5.500 01-25-21 AAA 432 352,944 Ser 2006-A7 Class 2A5 (P) 5.799 01-25-37 Caa1 539 140,668 Merrill Lynch/Countrywide Commercial Mtg. Trust, Ser 2006-2 Class A4 (P) 6.104 06-12-46 AAA 735 522,136 MLCC Mortgage Investors, Inc., Ser 2007-3 Class M1 5.934 09-25-37 AA 195 90,327 Ser 2007-3 Class M2 5.934 09-25-37 A 75 60,286 Ser 2007-3 Class M3 5.934 09-25-37 BBB 50 34,837 Morgan Stanley Capital I, Ser 2005-HQ7 Class A4 (P) 5.378 11-14-42 AAA 520 378,708 Ser 2006-IQ12 Class E 5.538 12-15-43 A+ 310 55,857 Provident Funding Mortgage Loan Trust, Ser 2005-1 Class B1 (P) 4.815 05-25-35 AA 209 67,012 Residential Accredit Loans, Inc., Ser 2005-QA12 Class NB5 (P) 5.952 12-25-35 AAA 411 269,850 Ser 2007-QS10 Class A1 6.500 09-25-37 B+ 453 216,221 Ser 2007-QS11 Class A1 7.000 10-25-37 B+ 374 190,295 Residential Asset Securitization Trust, Ser 2006-A7CB Class 2A1 6.500 07-25-36 B 515 246,297 Structured Asset Securities Corp., Ser 2003-6A Class B1 (P) 5.261 03-25-33 AA 320 243,115 Washington Mutual, Inc., Ser 2005-6 Class 1CB 6.500 08-25-35 AAA 279 189,107 Ser 2005-AR13 Class B1 (P) 1.995 10-25-45 AA+ 517 129,209 Ser 2005-AR19 Class A1B3 (P) 1.745 12-25-45 AAA 148 60,264 Ser 2005-AR19 Class B1 (P) 2.095 12-25-45 AA+ 300 74,876 Ser 2005-AR4 Class 1A1B (P) 3.419 05-25-46 AAA 373 121,195 Ser 2005-AR4 Class B1 (P) 4.669 04-25-35 AA 962 420,358 Ser 2005-AR6 Class B1 (P) 1.995 04-25-45 AA+ 582 87,280 Ser 2007-0A4 Class XPPP IO 0.480 04-25-47 Aaa 8,946 83,873 Ser 2007-0A5 Class 1XPP IO 0.480 06-25-47 Aaa 20,806 195,056 Ser 2007-0A5 Class 2XPP IO 0.570 06-25-47 AAA 24,407 183,050 Ser 2007-0A6 Class 1XPP IO 0.430 07-25-47 Aaa 12,051 109,210 Ser 2007-1 Class B1 6.212 02-25-37 CCC 271 22,510 See notes to financial statements 20 Investment Grade Bond Fund | Semiannual report F I N A N C I A L S T A T E M E N T S Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Collateralized mortgage obligations (continued) Wells Fargo Mortgage Backed Securites Trust, Ser 2006-AR15 Class A3 (P) 5.660% 10-25-36 Baa1 $586 $229,246 Interest Maturity Credit Par value Issuer, description rate date rating (A) Value U.S. government & agency securities 46.46% (Cost $48,030,996) U.S. Government 10.69% United States Treasury, Bond 5.000% 05-15-37 AAA $895 1,127,840 Bond 4.375 02-15-38 AAA 850 984,739 Note 4.000 08-15-18 AAA 2,515 2,741,742 Note 3.875 05-15-18 AAA 3,320 3,583,784 Note 3.750 11-15-18 AAA 2,400 2,561,625 Note 2.000 07-15-14 AAA 412 367,377 U.S. Government Agency 35.77% Federal Home Loan Mortgage Corp., 30 Yr Pass Thru Ctf 6.000 08-15-32 AAA 1,613 1,639,539 30 Yr Pass Thru Ctf 6.000 08-01-37 AAA 2,691 2,752,907 30 Yr Pass Thru Ctf 6.000 08-01-38 AAA 2,381 2,435,812 30 Yr Pass Thru Ctf 5.500 07-01-38 AAA 2,051 2,082,894 30 Yr Pass Thru Ctf 5.500 07-01-38 AAA 1,905 1,934,932 Federal National Mortgage Assn., 30 Yr Adj Rate Pass Thru Ctf (P) 5.850 03-01-14 AAA 2 1,915 30 Yr Adj Rate Pass Thru Ctf (P) 5.850 06-01-14 AAA 11 10,424 30 Yr Pass Thru Ctf 6.000 09-01-36 AAA 1,700 1,740,384 30 Yr Pass Thru Ctf 6.000 07-01-37 AAA 822 841,500 30 Yr Pass Thru Ctf 5.500 01-01-36 AAA 1,036 1,054,726 30 Yr Pass Thru Ctf 5.500 02-01-36 AAA 2,122 2,160,689 30 Yr Pass Thru Ctf 5.500 02-01-37 AAA 2,093 2,129,845 30 Yr Pass Thru Ctf 5.500 05-01-37 AAA 1,730 1,760,079 30 Yr Pass Thru Ctf 5.500 07-01-37 AAA 1,441 1,466,163 30 Yr Pass Thru Ctf 5.500 09-01-37 AAA 784 798,068 30 Yr Pass Thru Ctf 5.500 06-01-38 AAA 2,309 2,349,627 30 Yr Pass Thru Ctf 5.500 07-01-38 AAA 1,248 1,270,302 30 Yr Pass Thru Ctf 5.000 11-01-33 AAA 2,116 2,136,201 30 Yr Pass Thru Ctf 5.000 03-01-38 AAA 972 978,859 30 Yr Pass Thru Ctf 5.000 03-01-38 AAA 2,503 2,521,381 30 Yr Pass Thru Ctf 5.000 05-01-38 AAA 1,998 2,012,415 30 Yr Pass Thru Ctf 5.000 05-01-38 AAA 273 275,021 Note 5.125 04-15-11 AAA 1,190 1,251,015 Note 3.500 06-18-10 AAA 1,675 1,685,866 Government National Mortgage Assn., 15 Yr Pass Thru Ctf 7.500 04-15-13 AAA 39 38,820 SBA CMBS Trust, Sub Bond Ser 2005-1A Class D (S) 6.219 11-15-35 Baa2 200 138,782 Sub Bond Ser 2005-1A Class E (S) 6.706 11-15-35 Baa3 110 74,679 Sub Bond Ser 2006-1A Class E (S) 6.174 11-15-36 Baa3 665 488,010 See notes to financial statements Semiannual report | Investment Grade Bond Fund 21 F I N A N C I A L S T A T E M E N T S Par value Issuer, description, maturity date Value Short-term investments 2.52% (Cost $2,684,000) Joint Repurchase Agreement 2.52% Joint Repurchase Agreement with Barclays PLC dated 11-28-08 at 0.15% to be repurchased at $787,013 on 12-01-08, collateralized by $781,248 U.S. Treasury Inflation Index Note, 3.625%, due 10-31-09 (valued at $802,740, including interest). $2,684 2,684,000 Total investments (Cost $121,092,875)  98.79% Other assets and liabilities, net 1.21% Total net assets 100.00% The percentage shown for each investment category is the total value of that category as a percentage of the net assets applicable to common shareholders. Gtd Guaranteed IO Interest only (carries notional principal amount) MTN Medium-Term Note REIT Real Estate Investment Trust SBA Small Business Administration (A) Credit ratings are unaudited and are rated by Moodys Investors Service where Standard & Poors ratings are not available unless indicated otherwise. (G) Security rated internally by John Hancock Advisers, LLC. (P) Variable rate obligation. The coupon rate shown represents the rate at period end. (S) These securities are exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be resold, normally to qualified institutional buyers, in transactions exempt from registration. Rule 144A securities amounted to $8,644,696 or 8.130% of the net assets of the Fund as of November 30, 2008.  At November 30, 2008, the aggregate cost of investment securities for federal income tax purposes was $121,466,492. Net unrealized depreciation aggregated $16,419,989, of which $2,495,457 related to appreciated investment securities and $18,915,446 related to depreciated investment securities. The Fund has the following financial futures contracts open on November 30, 2008: NUMBER OF UNREALIZED OPEN CONTRACTS CONTRACTS POSITION EXPIRATION DEPRECIATION U.S. 10-year Treasury Note 50 Short MAR 2009 $151,307 See notes to financial statements 22 Investment Grade Bond Fund | Semiannual report F I N A N C I A L S T A T E M E N T S Financial statements Statement of assets and liabilities 11-30-08 (unaudited) This Statement of Assets and Liabilities is the Funds balance sheet. It shows the value of what the Fund owns, is due and owes. Youll also find the net asset value and the maximum offering price per share. Assets Investments at value (Cost $121,092,875) $105,046,503 Cash collateral at broker for future contracts 165,000 Receivable for shares sold 76,181 Interest receivable 1,263,148 Receivable from affiliates 30,816 Other assets 21,077 Total assets Liabilities Due to custodian 73,906 Payable for shares repurchased 103,156 Dividends payable 138 Payable for futures variation margin (Note 2) 29,688 Payable to affiliates Management fees 33,655 Distribution and service fees 29,478 Other 1,139 Total liabilities Net assets Capital paid-in 129,882,485 Accumulated net realized loss on investments (7,380,201) Net unrealized depreciation of investments and financial futures contracts (16,197,679) Accumulated net investment income 26,960 Net assets Net asset value per share Based on net asset values and shares outstanding  the Fund has an unlimited number of shares authorized with no par value Class A ($92,037,675 ÷ 10,839,813 shares) $8.49 Class B ($5,784,138 ÷ 681,197 shares) 1 $8.49 Class C ($8,335,716 ÷ 981,768 shares) 1 $8.49 Class I ($174,036 ÷ 20,497 shares) $8.49 Maximum offering price per share Class A ($8.49 ÷ 95.5%) 2 $8.89 1 Redemption price is equal to net asset value less any applicable contingent deferred sales charge. 2 On single retail sales of less than $100,000. On sales of $100,000 or more and on group sales the offering price is reduced. See notes to financial statements Semiannual report | Investment Grade Bond Fund 23 F I N A N C I A L S T A T E M E N T S Statement of operations For the period ended 11-30-08 (unaudited) 1 This Statement of Operations summarizes the Funds investment income earned and expenses incurred in operating the Fund. It also shows net gains (losses) for the period stated. Investment income Interest $3,493,030 Dividends 15,993 Income from affiliated issuers 14,477 Securities lending 14,086 Total investment income Expenses Investment management fees (Note 5) 224,698 Distribution and service fees (Note 5) 192,984 Transfer agent fees (Note 5) 84,280 Accounting and legal services fees (Note 5) 8,202 Blue sky fees 28,333 Custodian fees 22,875 Professional fees 19,052 Printing fees 17,648 Trustees fees 2,900 Miscellaneous 16,976 Total expenses Less expense reductions (Note 5) (84) Net expenses Net investment income Realized and unrealized gain (loss) Net realized gain (loss) on Investments (499,019) Financial futures contracts (114,708) Change in net unrealized appreciation (depreciation) of Investments (11,947,320) Financial futures contracts (128,177) Net realized and unrealized loss Decrease in net assets from operations 1 Semiannual period from 6-1-08 to 11-30-08. See notes to financial statements 24 Investment Grade Bond Fund | Semiannual report F I N A N C I A L S T A T E M E N T S Statements of changes in net assets These Statements of Changes in Net Assets show how the value of the Funds net assets has changed during the last two periods. The difference reflects earnings less expenses, any investment gains and losses, distributions, if any, paid to shareholders and the net of Fund share transactions. Year Period ended ended 5-31-08 11-30-08 1 Increase (decrease) in net assets From operations Net investment income $5,984,977 $2,919,722 Net realized gain (loss) 799,463 (613,727) Change in net unrealized appreciation (depreciation) (2,509,350) (12,075,497) Increase (decrease) in net assets resulting from operations Distributions to shareholders From net investment income Class A (5,371,954) (2,707,485) Class B (340,127) (148,295) Class C (311,154) (187,047) Class I (4,406) (3,927) From Fund share transactions (Note 6) Total decrease Net assets Beginning of period 122,557,459 116,658,720 End of period 2 1 Semiannual period from 6-1-08 to 11-30-08. Unaudited. 2 Includes accumulated net investment income of $153,992 and $26,960, respectively. See notes to financial statements Semiannual report | Investment Grade Bond Fund 25 F I N A N C I A L S T A T E M E N T S Financial highlights The Financial Highlights show how the Funds net asset value for a share has changed since the end of the previous period. CLASS A SHARES Period ended 5-31-04 1 5-31-05 1 5-31-06 5-31-07 5-31-08 11-30-08 2 Per share operating performance Net asset value, beginning of period Net investment income 3 0.40 0.39 0.42 0.46 0.49 0.25 Net realized and unrealized gain (loss) on investments (0.50) 0.18 (0.51) 0.16 (0.13) (1.04) Total from investment operations Less distributions From net investment income (0.45) (0.43) (0.45) (0.47) (0.50) (0.25) Net asset value, end of period Total return (%) 4 5 5 5 5 Ratios and supplemental data Net assets, end of period (in millions) $144 $136 $116 $108 $102 $92 Ratios (as a percentage of average net assets): Expenses before reductions 1.03 1.04 1.04 1.06 0.99 1.01 7 Expenses net of all fee waivers 1.03 1.03 1.00 0.97 0.99 1.01 7 Expenses net of all fee waivers and credits 1.03 1.03 1.00 0.97 0.98 1.01 7 Net investment income 3.92 3.86 4.25 4.76 5.08 5.29 7 Portfolio turnover (%) 312 222 160 105 99 45 1 Audited by previous Independent Registered Public Accounting Firm. 2 Semiannual period from 6-1-08 to 11-30-08. Unaudited. 3 Based on the average of the shares outstanding. 4 Assumes dividend reinvestment and does not reflect the effect of sales charges. 5 Total returns would have been lower had certain expenses not been reduced during the periods shown. 6 Not annualized. 7 Annualized. See notes to financial statements 26 Investment Grade Bond Fund | Semiannual report F I N A N C I A L S T A T E M E N T S Financial highlights CLASS B SHARES Period ended 5-31-04 1 5-31-05 1 5-31-06 5-31-07 5-31-08 11-30-08 2 Per share operating performance Net asset value, beginning of period Net investment income 3 0.32 0.32 0.34 0.39 0.42 0.21 Net realized and unrealized gain (loss) on investments (0.50) 0.17 (0.50) 0.16 (0.14) (1.03) Total from investment operations Less distributions From net investment income (0.37) (0.35) (0.38) (0.40) (0.42) (0.22) Net asset value, end of period Total return (%) 4 5 5 5 5 Ratios and supplemental data Net assets, end of period (in millions) $33 $22 $13 $8 $7 $6 Ratios (as a percentage of average net assets): Expenses before reductions 1.78 1.79 1.79 1.81 1.74 1.76 7 Expenses net of all fee waivers 1.78 1.78 1.75 1.72 1.74 1.76 7 Expenses net of all fee waivers and credits 1.78 1.78 1.75 1.72 1.73 1.76 7 Net investment income 3.17 3.12 3.47 4.01 4.33 4.54 7 Portfolio turnover (%) 312 222 160 105 99 45 1 Audited by previous Independent Registered Public Accounting Firm. 2 Semiannual period from 6-1-08 to 11-30-08. Unaudited. 3 Based on the average of the shares outstanding. 4 Assumes dividend reinvestment and does not reflect the effect of sales charges. 5 Total returns would have been lower had certain expenses not been reduced during the periods shown. 6 Not annualized. 7 Annualized. See notes to financial statements Semiannual report | Investment Grade Bond Fund 27 F I N A N C I A L S T A T E M E N T S Financial highlights CLASS C SHARES Period ended 5-31-04 1 5-31-05 1 5-31-06 5-31-07 5-31-08 11-30-08 2 Per share operating performance Net asset value, beginning of period Net investment income 3 0.32 0.32 0.35 0.39 0.42 0.21 Net realized and unrealized gain (loss) on investments (0.50) 0.17 (0.51) 0.16 (0.14) (1.03) Total from investment operations Less distributions From net investment income (0.37) (0.35) (0.38) (0.40) (0.42) (0.22) Net asset value, end of period Total return (%) 4 5 5 5 5 Ratios and supplemental data Net assets, end of period (in millions) $10 $8 $7 $6 $8 $8 Ratios (as a percentage of average net assets): Expenses before reductions 1.78 1.79 1.79 1.81 1.73 1.76 7 Expenses net of all fee waivers 1.78 1.78 1.75 1.72 1.73 1.76 7 Expenses net of all fee waivers and credits 1.78 1.78 1.75 1.72 1.73 1.76 7 Net investment income 3.17 3.12 3.50 4.01 4.34 4.56 7 Portfolio turnover (%) 312 222 160 105 99 45 1 Audited by previous Independent Registered Public Accounting Firm. 2 Semiannual period from 6-1-08 to 11-30-08. Unaudited. 3 Based on the average of the shares outstanding. 4 Assumes dividend reinvestment and does not reflect the effect of sales charges. 5 Total returns would have been lower had certain expenses not been reduced during the periods shown. 6 Not annualized. 7 Annualized. See notes to financial statements 28 Investment Grade Bond Fund | Semiannual report F I N A N C I A L S T A T E M E N T S Financial highlights CLASS I SHARES Period ended 5-31-04 5-31-05 1 5-31-06 5-31-07 5-31-08 11-30-08 3 Per share operating performance Net asset value, beginning of period $10.17 Net investment income 4 0.46 0.44 0.47 0.50 0.53 0.26 Net realized and unrealized gain (loss) on investments (0.29) 0.17 (0.51) 0.16 (0.14) (1.03) Total from investment operations Less distributions From net investment income (0.42) (0.47) (0.50) (0.51) (0.53) (0.27) Net asset value, end of period Total return (%) 5 6 Ratios and supplemental data Net assets, end of period (in millions) $ 7 $ 7 $ 7 $ 7 $ 7 $ 7 Ratios (as a percentage of average net assets): Expenses before reductions 0.48 8 0.49 0.62 0.62 0.63 0.67 8 Expenses net of all fee waivers 0.48 8 0.49 0.62 0.62 0.63 0.67 8 Expenses net of all fee waivers and credits 0.48 8 0.49 0.62 0.62 0.63 0.67 8 Net investment income 4.59 8 4.40 4.85 5.10 5.45 5.72 8 Portfolio turnover (%) 312 5 222 160 105 99 45 1 Audited by previous Independent Registered Public Accounting Firm. 2 Class I shares began operations on 7-28-03. 3 Semiannual period from 6-1-08 to 11-30-08. Unaudited. 4 Based on the average of the shares outstanding. 5 Assumes dividend reinvestment and does not reflect the effect of sales charges. 6 Not annualized. 7 Less than $500,000. 8 Annualized. See notes to financial statements Semiannual report | Investment Grade Bond Fund 29 Notes to financial statements (unaudited) Note 1 Organization John Hancock Investment Grade Bond Fund (the Fund) is a diversified series of John Hancock Bond Trust (the Trust), an open-end management investment company registered under the Investment Company Act of 1940, as amended (the 1940 Act). The investment objective of the Fund is to achieve a high level of current income consistent with preservation of capital and maintenance of liquidity. Note 2 Significant accounting policies The financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America, which require management to make certain estimates and assumptions at the date of the financial statements. Actual results could differ from those estimates. The following summarizes the significant accounting policies of the Fund: Security valuation The net asset value of the Fund is determined daily as of the close of the New York Stock Exchange (NYSE), normally at 4:00 p
